internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil legend grant program b c individual w dollar amount dollar amount x y dollar amount dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 and are classified as a private_operating_foundation under sec_4942 your letter indicates that you will operate b an award program open to any c involved with a recognized international museum or art institute you will pay for the travel meals lodging research fees and expenses of c to spend time in the united_states to research potential international exhibits of american art you will make from five to twelve awards annually ranging from x dollars to y dollars approximately individuals may be eligible for your program the term of each award will last no longer than one year awards under this program will not be renewable but previous recipients would be welcome to apply for a second award for a different project which would be judged on its own merit as a new application while the program is open to all qualified individuals regardless of location you anticipate the majority of the awards will be made in western europe primarily the united kingdom germany and france with some in eastern europe or russia others will be given in asia primarily japan you will be working to extend the program worldwide and will be expanding publicity into other regions including china and latin and south america the c’s sponsoring institution will be the applicant for the award the sponsor must identify the individual who will undertake the travel and research which may not be varied after the award without your express written approval if the originally designated c is unable to participate in the program the sponsor may suggest a replacement but you will not be obligated to fund such individual's travel the sponsor must be a code sec_501 organization or have equivalent status under the laws of the country in which it was organized only c’s permanently employed by an art institution outside of the united_states are eligible the sponsor must detail the exhibition ideas to be researched and the resources in the united_states to be consulted the recipient shall not be one of your officers or directors or a disqualified_person in reviewing applications under this program the review committees shall consider the following objective criteria regarding the sponsor the c and the proposed exhibit e e e e the c must have the appropriate education and experience to perform the proposed research in order to make this determination the c must supply his or her education and employment history a list of exhibitions that he or she has organized and list of publications and lectures the prior exhibitions must be commensurate with the project outlined in the proposal the sponsor must have the capacity to produce the exhibition being researched information regarding prior exhibits held by the sponsor additional funding sources for the proposed exhibit and a statement of current level of institutional commitment to the exhibition in required the subject matter of the exhibit must be of interest with innovative approaches that will result in new award two committees will review the applicants for appropriate budgets well- researched itineraries and realistic proposed outcomes one will be an external review committee and the other will be an internal review committee the external review committee shall be comprised of acknowledged scholars and or curators of american art and or an international reviewer with extensive curatorial knowledge and experience all external review committee members will be asked to provide a list of potential conflicts and to recuse themselves should any conflicts arise external review committee members shall remain anonymous to the public and to applicants during their term on the committee no external review committee members shall benefit personally or professionally from the selection of any particular individual for the grant the internal review committee shall consist of your staff members who are scholars of american art and or museum professionals your staff will process and review applications received with a focus on accomplishing your goal of international exposure for american art the committee will collect the recommendation of the external review committee and combine these results with the internal review committee no internal review committee members shall benefit personally or professionally from the selection of any particular individual for the award awards will be paid directly to the sponsor to be used for the specified recipient the sponsor will be responsible for distributing funds to the selected recipient collecting appropriate receipts for travel expenditures and reporting back to you receipts will be required for all expenses over w dollars variations of over ten percent from the budget originally proposed will require your advance written approval upon conclusion of the award the sponsor and c must submit a final report to you along with the appropriate financial information and receipts the c must produce a narrative description of the outcomes of the research and the status of the exhibition you will always be sensitive to your obligation to insure that funds spent internationally are used for charitable purposes the program is designed so that only individuals associated with and sponsored by recognized international museums or art institutions are eligible that sponsoring_organization will be handling any funds sent for the benefit of the individual being sponsored you will check potential recipients against the ofac list of specially designated nationals and other watch lists as appropriate in the event you will consider an award in a country in which there is currently political instability or other circumstances giving rise for concern over the use of the assets you may impose more stringent record keeping requirements as a condition of the grant you will investigate any diversions of funds from their intended purposes take all reasonable and appropriate steps to recover diverted funds ensure funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you agree to maintain records that include the following i ii information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_4945 and sec_117 of the code and are exciudable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations enclosure redacted copy notice
